GAS 245D                Judgment in a Criminal Case for Revocations




                                               United States District Court
                                                                      Southern District of Georgia
                                                                         Savannah Division

              UNITED STATES OF AMERICA                                                     JUDGMENT IN A CRIMINAL CASE
                                        V.
                                                                                          (For Revocation of Probation or Supervised Release)
                         Derrick Tyrone Patterson
                                                                                           Case Number:             4:16CR00219-1

                                                                                           USM Number:              21611-021

                                                                                           Tina M. Hesse _
                                                                                           Defendant's Attorney
THE DEFENDANT:

E admitted guilt to violation of mandatory conditions ofthe term of supervision.
□ was found in violation of conditions(s)                                                               after denial of guilt.

The defendant is adjudicated guilty of these violations:

   Violation Number                     Nature of Violation                                                                      Violation Ended


              1                         You failed to refrain from any unlawful use of a controlled substance                    November 27,2018
                                        (mandatory condition).
              2                         You failed to refrain from any unlawful use of a controlled substance                    January 23, 2019
                                        (mandatory condition).
              2                         You failed to refrain from any unlawful use of a controlled substance                    March 6, 2019
                                        (mandatory condition).
           The defendant is sentenced as provided in pages 2 through 7 of this judgment. The sentence is imposed pursuant to the Sentencing
Reform Act of 1984.

□ The defendant has not violated the condition(s),                                        , and is discharged as to such violation(s).

          It is ordered that the defendant must notify the United States Attorney for this district within 30 days of any change of name, residence,
or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay
restitution, the defendant must notify the Court and United States Attorney of material changes in economic circumstances.

                                                                                   April 18. 2019
Last Four DigU^of Defeadant's Soc. Sec No.: 1231                                   Date of Imposition of Judgment




Defendants Year of Biftfu 1985                                                     Signature of Judge
                                115
                  c\        /
City aJid Statecof De^nqaht's Residence:
                  cv?
                  C-
Savannah. Gecffteia
                                                                                   William T. Moore, Jr.
                                                                                   Judge, U.S. District Court
                                                                                   Name and Title of Judge


                                                                                                              Z2.^ z-o/f
                                                                                   Date
GAS 245D            Judgment in a Criminal Case for Revocations                                                        Judgment— Page 2 of?


DEFENDANT:                 Derrick Tyrone Patterson
CASE NUMBER:               4:I6CR00219-1




                                                                  IMPRISONMENT

           The defendant is hereby committed to the custody ofthe Federal Bureau of Prisons to be imprisoned for a total
           term of: time served.




     □     The Court makes the following recommendations to the Bureau of Prisons:



     □     The defendant is remanded to the custody of the United States Marshal.

     □     The defendant shall surrender to the United States Marshal for this district:

         □     at                                     □    a.m.     □ p.m.           on
         □     as notified by the United States Marshal.

     □     The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:

         □     before 2 p.m. on                                                            .
         □     as notified by the United States Marshal.
         □     as notified by the Probation or Pretrial Services Office.


                                                                        RETURN

1 have executed this judgment as follows:




         Defendant delivered on                                                                to


at                                                        , with a certified copy of this judgment.


                                                                                                         UNITED STATES MARSHAL




                                                                                By
                                                                                                      DEPUTY UNITED STATES MARSHAL
GAS 245D          Judgment in a Criminal Case for Revocations                                                       Judgment — Page 3 of7


DEFENDANT:               Derrick Tyrone Patterson
CASE NUMBER:             4:16CR00219-1



                                                         SUPERVISED RELEASE
Upon release from imprisonment, you will be on supervised release for a term of: 24 months.

                                                     MANDATORY CONDITIONS

1.    You must not commit another federal, state, or local crime.
2.    You must not unlawfully possess a controlled substance.
3.    You must refrain from any unlawful use ofa controlled substance. You must submit to 1 drug test within 15 days ofrelease
      from imprisonment and at least 2 periodic drug tests thereafter, as determined by the court.
       □ The above drug testing condition is suspended, based on the court's determination that you pose a low risk of future
      substance abuse. (Check, ifapplicable.)
4.     S You must cooperate in the collection of DNA as directed by the probation officer. (Check, ifapplicable.)
5.    □ You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et seq.) as
      directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in which he or she resides,
      works, is a student, or was convicted of a qualifying offense. (Check, ifapplicable.)
6.    □ You must participate in an approved program for domestic violence. (Check, ifapplicable.)
7.    □ You must make restitution in accordance with 18 §§ U.S.C. 2248,2259,2264,2327,3663, 3663A, and 3664. (Check, ifapplicable.)
8.    You must pay the assessment imposed in accordance with 18 § U.S.C. 3013.

You must comply with the standard conditions that have been adopted by this court as well as with any other conditions
on the attached page.
